Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is based on the 16/981189 application originally filed September 15, 2020.
Amended claims 1-7 and 9-20, filed June 01, 2022, are pending and have been fully considered.  Claims 8 and 21 have been canceled.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 01, 2022 has been entered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 7, 9-11 and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pujado (US 4,797,133) in view of Gensheimer et al. (US 3,061,654) hereinafter “Gensheimer” and Dalemat et al. (US 2012/0283492) hereinafter “Dalemat”.
Regarding Claims 1, 7, 11, 13-15 and 17-19
	Pujado discloses in the abstract, a process for the recovery of butene-1 from a mixed phase C4 feedstream. The subject is directly concerned with the use of an etherification reaction to selectively remove isobutylene from a mixed C4 feedstream to allow the commercially practical separation of butene-1 from the remaining C4 hydrocarbons by fractional distillation. 
	Pujado discloses in column 3 lines 55-67, the feedstream to the subject process is a mixed C4 feedstream. The feedstream may contain other hydrocarbons but preferably this feedstream will contain less than 10 mole percent total C.sub.5 +and C.sub.3 - hydrocarbons. That is, preferably over 90 mole percent of the hydrocarbons in the feedstream will be C4 hydrocarbons. The feedstream may contain higher concentrations of C5 hydrocarbons as, for instance, when it is desired to perhaps coproduce methyl tertiary butyl ether and tertiary amyl ether. The feedstreams in any instance must contain a mixture of normal butenes and isobutylene. The feedstream therefore must contain butene-1, butene-2, and isobutylene. These olefinic hydrocarbons are normally produced in commercial quantities by a cracking process such as thermal cracking or fluidized catalytic cracking. In the latter instance the C.sub.4 olefins are a valuable by-product of the FCC process typically operated to produce gasoline and other distillates in a petroleum refinery. 
	Pujado discloses in column 7 lines 59-67, the C4 feedstream charged to the process through line 32 and/or 28 may contain butadienes. The intended butene-1 product stream normally must contain a fairly low concentration of butadiene to be commercially acceptable. Therefore, it is preferred that, if the feedstream contains butadiene, a selective hydrogenation reaction zone be present at some point within the process flow. For instance, the selective hydrogenation reaction zone could be located in line 32, in line 28, line 4, or line 11. When installed in the feedstream containing lines such as line 4, the selective hydrogenation reaction zone may cause the isomerization of some butene-1 to butene-2. 
	Pujado discloses in column 4 lines 62-67 and column 5 lines 1-15, to achieve the objectives set out above, the C4 feedstream is passed into an etherification zone and contacted with a suitable etherification catalyst in the presence of an alcohol. This produces an etherification reaction zone effluent stream comprising ether, any residual alcohol and the remaining unconverted C4 hydrocarbons. This reaction zone effluent stream is passed into a fractionation zone which preferably comprises a single fractional distillation column. The reaction zone effluent stream is therein separated into an overhead stream containing essentially all, that is at least 95 mole percent, of the butene-1 present in the reaction zone effluent stream and a net bottoms stream comprising substantially all of the ether present in the reaction zone effluent stream and having a substantial concentration of C4 hydrocarbons. 
	Pujado discloses in column 4 lines 31-52, the term "isobutylene-consuming zone" is intended to broadly encompass separation or conversion zones which with a high degree of selectivity result in the removal of isobutylene from a charge stream fed to that zone. Examples of such isobutylene-consuming zones are the previously referred to cold acid extraction process, adsorptive separation, and reaction zones including hydration zones used to produce alcohol or etherification zones.  In this reference, a mixed C4 charge stream enters the process. In one embodiment a portion of the charge stream is passed through a hydration zone for the production of tertiary butyl alcohol, with the C4 hydrocarbons recovered from the hydration zone effluent stream being admixed with the portion of the charge stream which is not charged to the hydration zone. The recombined charge stream is then passed into an etherification zone. The recombined charge stream will have a lower concentration of isobutylene than the original mixed C4 charge stream. 
	It is to be noted, Pujado discloses in column 7 lines 27-58, among the variations possible in the flow scheme presented in the drawing, is the replacement of the water wash column 10 with an adsorptive type methanol removal zone. The use of such adsorption type systems to remove methanol from the C4 stream discharged from an MTBE plant. This adsorption can be performed at a temperature of about 40 to about 100°F (4 to 38°C) and at a pressure sufficient to maintain liquid phase conditions ranging from about 20 to about 150 psia or more (138 to 1035 kPa). A suitable adsorbent is activated alumina used at a liquid hourly space velocity of about 0.2 to 1.0. A number of known zeolitic materials (molecular sieves) are also suitable. 
	Pujado discloses an adsorption type system may be used to remove alcohols from the stream but fails to specifically state passing the stream through a molecular sieve to produce an isobutylene stream having a purity of greater than or equal to 90%.  However, Gensheimer discloses in column 2 lines 24-43, a sieve is employed in the separation of normal olefins from isobutylene with substantially diminished polymer formation. In another embodiment of the present invention the sieve is contacted at elevated temperatures with isobutylene or an isobutylene polymer, such as diisobutylene, thereafter treated with an inert gas, also at elevated temperatures, and thereafter the sieve is employed in the separation of normal from isobutylene with much diminished polymerization activity.  Gensheimer further discloses in column 3 lines 5-30, after either pretreating technique, the bed is now ready for the selective adsorption of normal olefins from the isobutylene. A refinery stream from which butadiene has been extracted in a known manner may be further contacted with 65% H SO which preferentially adsorbs isobutylene. The feed to the sulfuric acid contains about 30% isobutylene.  This product is passed via line 2 and cooler 4, wherein it is cooled to about 40 to 130°F, and line 6 to zeolite treating vessel 8. It is contacted at a rate of about 0.5 to 10 w./hr./-w and preferably at atmospheric pressure with the 5 Angstrom type crystalline metallo alumino-silicate described hitherto. The zeolite may be arranged on trays or packed on supports or be unsupported. It may be tableted or pelleted but an active clay binder is preferably not employed. The zeolite removes substantially all the water and the straight chain hydrocarbons, including butene-l.   Gensheimer further discloses in column 1 lines 10-15 and lines 29-33, the production of isobutylene stream is raised from about 97% to greater than 99%.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the molecular sieve of Gensheimer in the adsorption system of Pujado.  The motivation to do so is to use a molecular sieve in a adsorption system due to molecular sieves have pore openings of uniform size and will adsorb molecules having cross sectional areas equal or smaller than this size, but exclude larger diameter materials and produce effective amounts of isobutylene.
Pujado modified by Gensheimer discloses the method of independent claim 20 but fails to further teach the hydrogenation unit of Pujado comprises multiple reactors in a series, as presently claimed.
	However, it is known in the art that a hydrogenation unit comprises multiple reactors in series, as taught by Dalemat.
	Dalemat discloses in paragraph 0085, hydrogenating a hydrocarbon feed through a hydrogenation unit, wherein the hydrogenation unit comprises three reactors 11, 12 and 13, connected in series. The reacting feed enters reactor 11 through line 1, and will pass then the second and eventually third reactor. The reacted stream exits reactor 13 through line 2. It is possible to have part of the reacted product of line 2 recycled to the inlet of the hydrogenation reactors, but one will prefer the mode depicted in the drawing. 
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use multiple reactors in a series in the hydrogenation unit of Pujado as taught by Dalemat.  The motivation to do so is to use multiple reactors in a series in order to improve consistency of hydrogenation conditions with feeds that require specific temperature, pressure and catalytic treatment.

Regarding Claim 2
	Pujado discloses in column 2 lines 64-67 and column 3 lines 1-5, a process for the production of butene-1, which process comprises the steps of contacting a mixed C4 feedstream comprising isobutylene, isobutane, normal butane and butene-1 and an alcohol.
Regarding Claim 3
 	Pujado discloses in column 4 lines 31-52, the term "isobutylene-consuming zone" is intended to broadly encompass separation or conversion zones which with a high degree of selectivity result in the removal of isobutylene from a charge stream fed to that zone. Examples of such isobutylene-consuming zones are the previously referred to cold acid extraction process, adsorptive separation, and reaction zones including hydration zones used to produce alcohol or etherification zones.  In this reference, a mixed C4 charge stream enters the process. In one embodiment a portion of the charge stream is passed through a hydration zone for the production of tertiary butyl alcohol, with the C4 hydrocarbons recovered from the hydration zone effluent stream being admixed with the portion of the charge stream which is not charged to the hydration zone. The recombined charge stream is then passed into an etherification zone. The recombined charge stream will have a lower concentration of isobutylene than the original mixed C4 charge stream. 
Regarding Claim 4
Pujado discloses in column 7 lines 59-67, the C4 feedstream charged to the process through line 32 and/or 28 may contain butadienes. The intended butene-1 product stream normally must contain a fairly low concentration of butadiene to be commercially acceptable. Therefore, it is preferred that, if the feedstream contains butadiene, a selective hydrogenation reaction zone be present at some point within the process flow. For instance, the selective hydrogenation reaction zone could be located in line 32, in line 28, line 4, or line 11. When installed in the feedstream containing lines such as line 4, the selective hydrogenation reaction zone may cause the isomerization of some butene-1 to butene-2. 
Regarding Claims 6 and 16
	Pujado discloses in column 4 lines 31-52 and claim 18, the term "isobutylene-consuming zone" is intended to broadly encompass separation or conversion zones which with a high degree of selectivity result in the removal of isobutylene from a charge stream fed to that zone. Examples of such isobutylene-consuming zones are the previously referred to cold acid extraction process, adsorptive separation, and reaction zones including hydration zones used to produce alcohol or etherification zones.  In this reference, a mixed C4 charge stream enters the process. In one embodiment a portion of the charge stream is passed through a hydration zone for the production of tertiary butyl alcohol, with the C4 hydrocarbons recovered from the hydration zone effluent stream being admixed with the portion of the charge stream which is not charged to the hydration zone.  The isobutylene consuming zone comprises a hydration zone wherein isobutylene is reacted with water to form tertiary butyl alcohol.
Regarding Claims 9 and 10
	Pujado discloses in column 11 lines 56-67 and column 12 lines 1-10, the net hydrocarbonaceous effluent stream of the alkyation zone is preferably passed into the isostripper column of the motor fuel alkylation unit. The isostripper recovers the C8 alkylate, other C5 -plus hydrocarbons and the MTBE contained in the feed as a net bottoms stream removed as the product of the process. When HF is used as the alkylation catalyst, the bottoms stream contains a small amount of isopentane produced in the alkylation zone. Some propane is also produced in a C4 alkylation process. A representative set of operating conditions for this column includes an overhead vapor temperature of about 60° C. and an overhead pressure of approximately 150 psig. It may contain about 65 actual trays. Preferably, the alkylation zone effluent stream enters the isostripper column at an intermediate point. Sidecut streams are preferably removed above and below the feed point. The upper sidecut carries isobutane which has passed through the alkylation zone. Preferably, this isobutane-rich stream is recycled into the alkylation zone. The lower sidecut stream will normally be rich in normal butane and is withdrawn from the alkylation unit. Since it is a lower sidecut stream, it will contain some product alkylate.
Allowable Subject Matter
Claim 20 is allowed.
The present invention is allowable over the applied prior art of record, the references cited in the submitted Information Statement Disclosure and cited on the PTO-892 because the teachings of the references taken as a whole do not show or render obvious over the combination set forth, including a method of producing a fuel additive, comprising: passing a feed stream comprising C4 hydrocarbons through a hydrogenation unit producing a hydrogenated stream wherein the hydrogenation unit comprises multiple reactors in series wherein the reactors are operated at a temperature in the range of 40 to 80°C and a pressure in the range of 140 to 400 psig; passing the hydrogenated stream through a distillation unit producing a first stream and a second stream; producing an isobutylene stream by passing the first stream through a molecular sieve unit; passing the isobutylene stream having a purity of greater than or equal to 90% to a hydration unit as a feedstock for the fuel additive; and forming the fuel additive in the hydration unit.
Claims 5 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The teachings of the references taken as a whole do not show or render obvious over the combination set forth, including failing to teach the combination of independent claim 1 and claims 5 or 12.

Response to Arguments
Applicant's arguments filed April 20, 2022 have been fully considered but they are not persuasive.
Applicants argued: “The present claims differ from the disclosure of Pujado in at least the following ways: 1) Pujado uses a stream low in isobutylene and seeks to consume isobutylene prior to additional process steps to obtain butene-1. In contrast, the present invention has the opposite goal and purpose: to provide a high purity isobutylene stream for conversion to a fuel additive; 2) Pujado requires etherification of a C4 stream before fractionation. In contrast, the present invention directly distills the stream coming out of the hydrogenation unit; 3) Pujado does not disclose multiple reactors in series for hydrogenation; and 4) Pujado does not disclose reaction conditions for the hydrogenation reactors. 
Applicants arguments are not deemed persuasive.  As stated above, Pujado and Gensheimer disclose the feed comprises C4 hydrocarbons including isobutylenes that are further treated through hydrogenation.  Genshemier has been applied to further teach it is known in the art to treat a hydrocarbon stream comprising isobutylene through a molecular sieve in order to improve the purity amount of isobutylene.  Pujado is not relied upon to teach multiple reactors in series for hydrogenation.  It is to be noted, applicants have not clearly claimed the produced hydrogenation stream in independent claim 1, therefore Pujado has met the limitation of further processing a hydrogenation stream of claim 1 of the present invention.  However, for independent claim 20, applicants’ argument is deemed persuasive.  Therefore, it is maintained that Pujado modified by Genshemier has met the limitation of the presently claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Latosha Hines/Primary Examiner, Art Unit 1771